Title: To George Washington from George Clinton, 3 March 1779
From: Clinton, George
To: Washington, George

Dear Sir,
Pokeepsie [N.Y.] 3d March 1779

Altho there have been no Hostilities committed by the Enemy during the Winter on the Western Frontier of this State the Inhabitants particularly of Tryon County are so Strongly impressed with Apprehensions of Danger on the Opening of the Spring that many of them have already and I am informed that most of them will speedily remove into the interior Parts of the Country unless they can have Reason to expect more perfect Protection than we were able to afford them last Year. Within a few Weeks I have received repeated Applications from them on this Subject intimating their Intentions to abandon their Settlements unless I could assure them that such Measures would be pursued as would render them secure and as I am sensible that nothing short of spirited offensive Operations against the Savages can effect this I find myself particularly embarrassed—If I am much longer silent they will remove and to encourage them to continue might in the Event be cruel—I would therefore wish if offensive Operations are really intended in that Quarter that I might have such Intimation of it as would enable me to give general Assurances to the Inhabitants to induce them to continue on their Farms—which, considering the present general Scarcity of Bread will be a capital Object as that County is one of the principal Grannaries of this State. I am also induced to make this Application to your Excellency as our Legislature is now sitting and discover a Disposition to enable me to call out a Body of Men for the ensuing Season to co-operate with such Continental Troops as your Excellency may destine for this Service.
I am advised that Lieut. Colo. Willett who has an Influence among the People of Tryon County (from his Exertions at Fort Schuyler when invested by St Leger) might be serviceably employed in arranging the Militia there for a few Months and I would be glad to have it in my Power to call him to that Service if I should esteem it necessary and this I presume might be done without injuring his Regiment as it is completely officered.
I will be much obliged to your Excellency for any late Intelligence which you are at Liberty to communicate. I am with the highest Respect and Esteem Your most obedt servt
Geo: Clinton
P.S: I omitted mentioning that if we raise any Number of Men we shall be at a Loss to arm them fit for the Field—unless we can be supplied by the Public—the Arms to be returned at the Expiration of the Time allotted for the Service.